Citation Nr: 1145640	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an earlier effective date for the addition of the Veteran's spouse as a dependent prior to May 1, 2009.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and the December 2008 and August 2010 rating decisions of the RO in New York, New York.  These decisions, respectively and inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and hypertension, and granted his claim for a dependent spouse effective May 1, 2009.  The Veteran's claims were initiated at the RO in St. Louis, Missouri; however, during the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in New York, New York. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In written correspondence in August 2011, the Veteran directly submitted to the Board additional evidence regarding his claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.



FINDINGS OF FACT

1.  The Veteran engaged in combat and his assertions of experiencing exposure to excessive noise during his combat duties are consistent with the circumstances of his service.

2.  There is no credible or competent evidence of a connection between the Veteran's current bilateral hearing loss and his military service, and the probative medical evidence of record weighs against such a conclusion.

3.  There is competent evidence that the Veteran currently experiences hypertension.

4.  The probative medical evidence of record shows that the Veteran's current hypertension is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected diabetes mellitus, and his hypertension did not manifest within one year after service discharge.

5.  The Veteran submitted his first claim of a dependent spouse in September 2004.  The AOJ informed him of additional necessary information to support the dependent status of his spouse in September 2004, and March and May 2005.  

6.  The Veteran did not supply the additional information requested by the AOJ at that time, nor did he respond to the May 2005 notification of the decision to deny dependent status to his spouse in the May 2005 letter.  The Veteran did not appeal this decision.

7.  The Veteran submitted a new claim for a dependent spouse in April 2009.  The Veteran supplied the complete supplemental information in response to requests by the AOJ in association with this claim.  

8.  The statements from the Veteran and his spouse, that they submitted a certificate of death and a divorce decree regarding the Veteran's wife's two prior marriages, are not credible.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's hypertension is not due to or aggravated by his service-connected diabetes mellitus, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to an effective date prior to the May 1, 2009, award for dependency for the Veteran's spouse have not been met.  38 U.S.C.A. § 1115, 5102, 5103, 5103A, 5107, 5110(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(j), 3.31, 3.50, 3.102, 3.109, 3.159, 3.160, 3.202, 3.204, 3.205, 3.206, 3.401(b)(1) (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the AOJ to the Veteran dated in June and November 2008, November 2009, and May 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection, secondary and aggravated service connection claims, as well as his claim to establish his spouse as a dependent; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the June 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board also notes that the Veteran was adequately informed in the November 2009 and May 2010 notice letters of the evidence necessary to establish dependent status for his wife, subsequent to his April 2009 claim.  The Board also notes that the Veteran was originally informed of the fact that he was awarded benefits as a single Veteran, and informed of the information necessary to establish a dependent spouse.  See the June and September 2004 letters, the March and May 2005 notice letters, and the September 2008 notice letter.  The Board notes that the AOJ has on multiple occasions requested additional evidence of the dissolution of the Veteran's spouse's prior marriages, notifying him of the specific evidence lacking which was necessary to establish his spouse as a dependent.  See the March and May 2005, November 2009, and May 2010 notice letters.  Furthermore, the Veteran has indicated that he was aware of this requirement throughout the course of his claim.  See the July 2011 substantive appeal (VA Form 9), and the hearing transcript pges. 22-28, 30-32, 34-37.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his request to establish his wife as a dependent spouse, sufficient to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In short, the Board concludes prejudicial error in the content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required respective VCAA notice prior to the September and December 2008 and August 2010 AOJ decisions currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error in the provision of his notice.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), certain service personnel records (SPRs), VA treatment records, VA medical examinations regarding his service connection claims, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements, lay statements from his spouse, hearing testimony, private medical evidence, medical treatise evidence, and copies of documents relating to the establishment of his spouse as a dependent.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that the Veteran indicated that he is receiving Social Security Administration (SSA) benefits; however, he indicated that these were unrelated to his current disability claim.  See the hearing transcript pg. 57.  The Board acknowledges VA's duty to assist thus includes the responsibility to obtain any relevant records from the SSA.  38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that VA is required only to obtain SSA records when they may be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Since SSA records regarding retirement benefits would be relevant to his current claim, VA is under no obligation to obtain these records.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In this instance, the Veteran was provided with two VA audiometric examinations regarding his bilateral hearing loss claim.  In July 2008, the Veteran was provided with an examination by an audiologist (i.e., by a relevant specialist).  The VA audiologist reviewed the history provided by the Veteran, his medical records, and provided an etiological opinion regarding a finding of a nexus between the Veteran's service and his bilateral hearing loss.  Furthermore, the examiner explained the rationale for the opinion reached.  Subsequently, in response to private treatment records that had been submitted by the Veteran, the AOJ provided a second VA audiometric examination, by a separate audiologist in June 2010.  The June 2010 VA audiometric examiner also reviewed the Veteran's history, his medical records, and provided an opinion regarding any nexus between the Veteran's current bilateral hearing loss and his military service.  This opinion was also supported by a rationale based in a review of the probative evidence of record.  As such, the VA medical examinations have satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes.  

Additionally, the Board notes that the VA audiometric examinations provided were consistent with the Court's holding of Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  In Dalton, the Court held that when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the purpose of section 1154(b) was "to overcome the adverse effect of a lack of official record of incurrence or aggravation of a disease or injury and treatment thereof" (citing H.R. Rep. No. 1157, 77th Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  As noted above, the medical examiners reviewed the case file, and both examiners considered the Veteran's credible statements regarding his in-service noise exposure.  As such, the VA audiometric examinations provided satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes.

Furthermore, the AOJ also provided a VA medical examination in November 2008 regarding the etiology of the Veteran's hypertension.  At that time, the examiner reviewed both the history of the Veteran's hypertension, his diabetes mellitus, and provided an opinion regarding any connection between the Veteran's diabetes mellitus and his hypertension, including as due to aggravation.  Therefore, the November 2008 VA medical examination has adequately addressed the Veteran's claim for service connection for hypertension, to include as secondary to or aggravated by his service-connected diabetes mellitus.

Therefore, the Board concludes that the AOJ has satisfied the duty to assist the Veteran, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Some chronic diseases are presumed to have been incurred in service, including other organic diseases of the nervous system, such as sensorineural hearing loss, and hypertension, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to his military service.  See the Veteran's April 2008 claim.  Specifically, he has asserted that, during basic training, he was required to use firearms without hearing protection, and that his combat duties required traveling on helicopters without hearing protection which caused his current bilateral hearing loss, and that he did not experience any post-service noise exposure.  See the Veteran's July 2008 and statement, April 2009 notice of disagreement (NOD), February 2010 VA Form 9, and the hearing transcript pges. 5-8, 40-45, 55-56; see also the July 2008 and June 2010 VA audiometric examinations, and the private treatment records dated in March and July 2008 and August 2009 submitted by the Veteran.

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with VA audiometric examinations in July 2008 and June 2010 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385.  The July 2008 VA audiometric examination revealed the following with regards to the Veteran's bilateral hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
40
70
LEFT
10
5
15
25
45

The June 2010 VA audiometric examination revealed the following with regards to the Veteran's bilateral hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
55
70
LEFT
15
10
20
35
55

Both of the Veteran's VA audiometric examinations revealed that both ears exhibited auditory thresholds at greater than 40 decibels for each ear of at least one frequency.  Therefore, the VA audiometric examinations showed that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes in 38 C.F.R. § 3.385.  

In addition, the Veteran has also described his current symptoms of bilateral hearing loss, and his spouse also provided supporting evidence at the time of his Board hearing.  See the hearing transcript pg. 9.  Furthermore, he provided private treatment records from L. Mollick, MD, dated in July 2008 and August 2009, and K. Etra, MD, dated in March 2009 which also provide diagnoses of current bilateral hearing loss.  Therefore, the competent and credible evidence of record supports the conclusion that the Veteran currently experiences bilateral hearing loss that may be considered for service connection.

As noted above, the Veteran has stated that his current hearing loss is due to his military duties including his basic training fire drills and his combat duties in Vietnam, which involved exposure to helicopter engine noise.  The Veteran is competent to indicate that he experienced exposure to excessive noise during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 32 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's DD Form 214 indicates his military occupational specialty (MOS) as 11B20 (Light Weapons Infantryman), and his SPRs also show that he served in the Air Cavalry during his service in Vietnam from November 1968 to October 1969.  The Veteran's DD Form 214 also shows that the Veteran received the CIB (Combat Infantryman Badge), which is conclusive evidence of combat experience.  Finally, the AOJ confirmed with a research specialist that the Veteran's duties likely involved exposure to helicopter engine noise.  As such, the Board concludes that the Veteran's lay contentions regarding experiencing exposure to excessive helicopter engine noise during his service in Vietnam are to be afforded the combat presumption.  See 38 U.S.C.A. § 1154(b).  Furthermore, the Veteran's statements in this regard are consistent with the nature of his combat service, such that he is conceded to have experienced the noise exposure alleged.  Id.  

However, section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302, 304-05 (1998).  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has provided various assertions regarding the history of his hearing loss.  At the time of his July 2008 VA audiometric examination, the Veteran indicated that he first noticed difficulty with hearing about 20-30 years prior to the examination (or at the earliest around 1978).  At the time of his June 2010 VA audiometric examination, the Veteran asserted that he first noticed hearing loss issues during his military service in Vietnam.  However, when directly requested about the onset of his hearing loss, the Veteran did not attempt to provide any relevant history.  See the hearing transcript pges. 9, 37-39.  The Board notes that the Veteran also asserted that he was never provided with an audiometric examination at the time of his separation from military service, or if he was that the test was simply inadequately performed.  See the Veteran's April 2009 notice of disagreement and the hearing transcript pges. 3-4, 11.  The Veteran has also asserted that he never experienced any exposure to loud noises after his military service.  See and the hearing transcript pg. 55.  The Veteran is competent to describe a history of hearing loss symptoms and noise exposure post-service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, on the face of it the Veteran's statements regarding a history of hearing loss symptoms and noise exposure from the time of his military service are simply not credible.  The Board notes that the Veteran has been evasive and self-contradictory at different times regarding his history of hearing loss.  Furthermore, he was unable to remember the separation examination provided to him at the time of his separation from service in April 1970, such that, at the very least, his memory is imprecise regarding the particular details of his hearing loss history.  Finally, the Board notes the Veteran's direct financial interest in providing the testimony alleged.  Therefore, the Veteran's statements regarding the history of his hearing loss disorder are simply not credible.  

Finally, the Board notes that at the time of his separation examination, the Veteran was indicated as normal and without bilateral hearing loss.  In addition, at that time the Veteran signed a medical history wherein he denied any history of hearing loss symptoms or issues.  Contemporaneous medical evidence generated for assessment or treatment may be found of greater probative value than current statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Therefore, the earliest evidence of hearing loss was at the time of the Veteran's April 2008 claim, over 35 years after the Veteran's separation from military service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this regard, the Board has concluded that the Veteran's testimony is not credible due to the self-contradictory and self-interested nature of his statements.  Without other credible evidence in this regard, there is simply no credible lay or probative medical evidence of bilateral hearing loss prior to the Veteran's April 2008 claim.  Therefore, overall, the credible in-service and post-service medical and lay evidence of record does not show chronic bilateral hearing loss during the Veteran's military service or continuity of any such hearing loss symptomatology from the time of his service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without credible evidence of a hearing loss disability as defined for VA purposes within one year of his military service, the Veteran is also not entitled to application of the presumptive provisions regarding organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Without competent, credible, or probative evidence of a chronic hearing loss disability during or within one year of service or of continuity of symptomatology of such a level of hearing loss from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Regarding the medical evidence, the record contains two favorable and two unfavorable medical opinions regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the two favorable medical opinions, the Veteran submitted private treatment records dated in July 2008 and August 2009 from Dr. Mollick.  Dr. Mollick indicated that the Veteran had a history of noise trauma from the Veteran's military service, and concluded that the Veteran experienced high frequency hearing loss.  Dr. Mollick indicated that the Veteran's hearing loss was most likely due to his noise trauma.  This opinion is provided by a qualified medical examiner.  

In this regard, the Board notes that the Veteran's in-service noise exposure has been conceded.  However, the Dr. Mollick did not review the Veteran's medical treatment records, particularly the Veteran's April 1970 separation examination.  As such, Dr. Mollick's opinion is of some probative weight in that he has based his opinion on certain credible evidence of record, and provided a rationale for the opinion reached.  In this regard, the Board has found that the Veteran's statements of in service noise exposure are credible, but his statements regarding the history of his disorder have not been credible, and may not be relied upon.  

Even so, the Board notes that Dr. Mollick's opinion is reduced by his failure to address pertinent probative evidence of record, particularly the Veteran's separation examination of April 1970.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

The Veteran's claim was also reviewed by VA audiometric examiners in July 2008 and June 2010.  The VA audiometric examination of July 2008 provided a thorough review of the Veteran's medical history, and examined the Veteran.  However, the examiner concluded that the Veteran's current bilateral hearing loss was "not a result of acoustic trauma" experienced during the Veteran's military service.  The examiner reached this conclusion based on the history regarding his hearing loss and, in particular, the separation examination that showed normal results.  After additional evidence was submitted into the record, the AOJ provided the Veteran with a second VA audiometric examination and opinion in June 2010 regarding the etiology of his hearing loss.  The examiner noted that the Veteran's separation examination did not show any "clinically significant" hearing loss or threshold shift from the time of the Veteran's entry into active duty.  The June 2010 also noted the Veteran's in-service exposure to noise; concluding, however, that the evidence of record showed that the Veteran's hearing loss was less likely than not due to his military service.  The examiner again based this opinion on a thorough review of the medical evidence of record, including the Veteran's separation examination.  

As such, the July 2008 and June 2010 VA audiometric examinations both provide negative opinions that are of greater probative weight than the opinions of Dr. Mollick.  The Board reaches this conclusion because these opinions are based on all of the relevant and credible lay and medical evidence of record, and were provided by qualified medical examiners with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

The Board notes that the Veteran has asserted that the military and VA examiners do not provide adequate examinations, and that his own doctor was an uninterested observer.  See the hearing transcript pges. 4, 11.  In this regard, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Kyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  The Veteran cannot simply assert that service department or VA medical examinations are flawed without any basis for such an assertion.  Furthermore, the Veteran is not competent to describe what constitutes an adequate audiometric examination, or to show that these examinations were inadequate without some basis for this assertion.  38 C.F.R. § 3.159(c)(2).  Without some clear evidence that the Veteran's hearing examinations at separation or his VA audiometric examinations were flawed, these are considered of great probative weight.  Finally, the Board concludes that the Veteran's analysis is unpersuasive; the Veteran's examiner may in fact be motivated by a desire to help a client, rather than the service department or VA physicians who have no financial interest connected to the outcome of a claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the probative weight of the medical opinions of record is against a finding of a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.

The Board notes that the Veteran and his spouse have submitted medical treatise evidence regarding the relationship between type of noise exposure which the Veteran experienced during service and bilateral hearing loss.  See the treatise evidence submitted by the Veteran in August 2011, and the hearing transcript pges. 7-9.  The Board concludes that the references provided from this study are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current hearing loss.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the article quotations provided by the Veteran.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence submitted by the Veteran does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and the later development of bilateral hearing loss.  

Finally, the Board notes that the Veteran, his spouse, and his representative have asserted that his hearing loss is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current hearing loss is related to his duties in service, the Veteran and his representative are simply not competent to provide evidence of a relationship between any in-service noise exposure and the Veteran's subsequent hearing loss without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and his subsequent development of bilateral hearing loss as a disability for VA purposes is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.

In conclusion, the Board concludes that the July 2008 and June 2010 VA audiometric examinations stand as the most probative nexus evidence of record.  As such, the probative medical evidence of record indicates that there is no connection between the Veteran's military service and his current bilateral hearing loss.  Therefore, the Veteran's claim for bilateral hearing loss must be denied.  Having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Analysis - Service Connection for Hypertension, to Include as Secondary to Service-Connected Diabetes Mellitus 

The Veteran asserts that he experiences hypertension that is caused or aggravated by his service-connected diabetes mellitus.  See the Veteran's July 2008 claim.  In this regard, the Veteran asserted at the time of his claim that when he was diagnosed with diabetes mellitus his blood pressure increased and he began to require blood pressure medication.  Id.; see also the hearing transcript pges. 14-16.  The Veteran has asserted that he was first diagnosed with and treated for hypertension in 2004.  See the Veteran's April 2009 NOD.  The Veteran has asserted that he was not diagnosed with hypertension and did not begin receiving treatment prior to that time.  See the Veteran's February 2010 VA Form 9, and the hearing transcript pges16. 14-15, 45-47.  The Veteran has also asserted that he was experiencing symptoms of diabetes mellitus prior to the actual diagnosis of the disorder.  See the hearing transcript pges. 12-14, 16-17, 45-47.  The Veteran has also asserted that his diabetes mellitus aggravates his hypertension.  See the hearing transcript pges. 18, 47.  

The Board is required to consider all issues raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board must consider all theories of entitlement raised by the Veteran and the record, including whether or not the Veteran's hypertension is directly due to his military service, or secondary to his service-connected diabetes mellitus, and/or if the Veteran's hypertension may have been aggravated beyond the natural progression by the Veteran's service-connected disorders.

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The first requirement for any service-connection claim - on either a direct or a secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case, the AOJ provided the Veteran with a VA medical examination in November 2008, which indicated a current diagnosis of hypertension.  Furthermore, the Veteran's VA medical treatment records show that he has a history of diagnosis of and treatment for hypertension dating from as early as March 2003.  Finally, the Veteran's private treatment records show ongoing treatment for hypertension, including the record from S. Tinter, MD, which indicated that the Veteran began treatment for high blood pressure in January to April 2004.  Therefore, it is clear that the Veteran has been diagnosed with hypertension, such that this disorder may be considered for the possibility of service connection on a direct or secondary basis.  

Consequently, the determinative issue is whether the Veteran's current hypertension is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding the issue of service connection on a secondary basis, in the December 2007 rating decision, the Veteran was granted service connection for diabetes mellitus, which may be connected to his current acquired hypertension on a secondary or aggravated basis based on competent medical evidence.  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  

In regards to the competent medical evidence of a connection between the Veteran's hypertension and his service-connected diabetes mellitus, the Board is presented with one unfavorable medical opinion.  As noted above, the Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. at 470-71.  

The Veteran was provided with a VA medical examination and opinion regarding his claim of service connection for hypertension in November 2008.  At that time, the examiner reviewed the Veteran's history of hypertension and diabetes mellitus, and concluded that the Veteran's hypertension was not due to or aggravated by his diabetes mellitus.  The examiner based this conclusion on the evidence of a history of hypertension prior to any diagnosis of diabetes mellitus.  The examiner also noted that the Veteran's renal function was normal.  This opinion was based on a review of the evidence of record, included a rationale for the opinion reached, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the August 2010 opinion is of great probative weight and the competent medical evidence of record weighs against any finding of direct service connection for the Veteran's hypertension.  

Finally, the Board notes that the Veteran has indicated his belief that his hypertension is caused or aggravated by his diabetes mellitus.  The Board notes that he has also provided statements that he actually was experiencing symptoms of diabetes mellitus prior to his hypertension.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to diagnose the Veteran with diabetes mellitus earlier than it was found by his treating physicians, or to indicate that his treating physicians failed to diagnose such a disorder at the time of onset.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnosis, his statements with respect to any connection between his hypertension and his service-connected diabetes mellitus are of little or no probative value for diagnosing the etiology of his disorder.  Furthermore, the Board notes that the Veteran has provided medical records of treatment leading up to his diagnoses of and treatment for both hypertension and diabetes mellitus.  The Veteran is simply not competent to indicate that his treating physicians failed to diagnose him the diabetes mellitus prior to the onset of the disorder, nor is there any competent evidence to support such a contention contained in the history of numerous tests and examinations prior to his actual diabetes mellitus diagnosis.  

The Board notes that the Veteran asserted at his hearing that his private physician had indicated that his hypertension was due to or aggravated by his service-connected diabetes mellitus, and that he would submit a statement from his physician in this regard.  See the hearing transcript pges. 17, 48-50.  However, the Veteran has not submitted any such evidence.  Furthermore, the Board also notes that a layperson's account of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Therefore, the probative evidence of record shows that the Veteran's hypertension developed prior to his service-connected diabetes mellitus.  Maxson v. Gober, 230 F.3d at 1333; Buchanan, 451 F.3d at 1336-37.  Furthermore, the probative medical evidence of record indicates that there is no causal or aggravating link between the Veteran's service-connected diabetes mellitus and his hypertension.  Therefore, the Board concludes that the probative medical evidence of record indicates the Veteran's current hypertension is not due to, or aggravated by his service-connected diabetes mellitus.  

The Board notes that the Veteran has submitted medical treatise evidence regarding the relationship between hypertension and his diabetes mellitus.  See the treatise evidence submitted by the Veteran in August 2011, and the hearing transcript pges. 7-9.  The Board concludes that the references provided are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's hypertension is aggravated or caused by his service-connected diabetes mellitus.  See Sacks v. West, 11 Vet. App. at 316-17.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. at 228.  However, there is no such opinion evidence offered along with the article quotations provided by the Veteran.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. at 514.  The medical treatise evidence submitted by the Veteran does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's diabetes mellitus and his hypertension.  

Turning to service connection for hypertension on a direct basis, the earliest evidence of hypertension is the February 2001 VA medical treatment record cited by the November 2008 VA medical examiner.  In this regard, the Veteran was provided with a medical examination at the time of his separation from active military service in April 1970, which did not find any hypertension, and indicated that the Veteran's heart was normal at that time.  The Veteran also signed a medical history that indicated that he was not aware of any history of high blood pressure.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

The Veteran has not provided any evidence to indicate that he received a competent diagnosis of hypertension during or within one year of his military service.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide competent or credible evidence of hypertension during his military service or continuity of any hypertension symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without competent or credible evidence of hypertension within one year after service, the Veteran is also not entitled to application of the presumptive provisions relevant to hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no lay or medical evidence of any direct connection or nexus between the Veteran's current hypertension and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Therefore, the competent medical evidence of record weighs against a finding of a direct connection between the Veteran's current hypertension and his military service such that service connection cannot be granted on this basis either.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for hypertension in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for hypertension on a direct, presumptive, secondary, or aggravated basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


Analysis - Entitlement to an Earlier Effective Date for the Award of Dependency for the Veteran's Spouse

In this case, the Veteran is appealing the effective date May 1, 2009 for the finding of a dependent spouse, awarded at the time of the August 2010 decision.  A review of the facts of the record is relevant to the Veteran's claim for an effective date of a dependent spouse prior to May 1, 2009.  In this regard, in June 2004, the Veteran was awarded service connection for diabetes mellitus and informed of the steps necessary to establish his spouse as a dependent.  

In September 2004, the Veteran submitted a form to establish the status of his wife as a dependent (VA Form 21-686c), which notified the AOJ of his marriage and the fact that she had two prior marriages.  One marriage as to B.E. which had ended in divorce in Mexico in 1965, and the other to J.W., which had ended in the death of J.W. in 1993.  In September 2004, the AOJ requested further record of the termination of the Veteran's spouse's prior marriages, requesting either a divorce decree or a marriage certificate.  In November 2004, the Veteran submitted a copy his certificate of marriage from the State of New York, which showed the status of his marriage to his spouse.  This record also indicated that his spouse had two previous marriages, one that had ended in divorce in November 1965, and one that had ended in death in November 1993.  In February 2005, the Veteran submitted a letter requesting a resolution of his claim.  

In March 2005, the AOJ reiterated the request for further proof regarding the termination of the Veteran's spouse's prior marriages.  The Veteran responded in April 2005, and resubmitted his marriage certificate.  The Veteran indicated in this letter that he had enclosed the "copy of [the] Affidavit, License and Certificate of Marriage issued by the New York State Department of Health," which certified the dissolution of his wife's two prior marriages and certified their marriage.  In response, in May 2005, the AOJ indicated that the marriage license by itself was not sufficient, and the AOJ still required a copy of his spouse's divorce decree and death certificate.  

In September 2008, the Veteran was again notified of his status as a single Veteran for benefits purposes.  In April 2009, the Veteran submitted a second claim to establish his spouse as a dependent.  At this time, the Veteran submitted another copy of his certificate of marriage registration and another copy of his certificate of marriage from the State of New York.  The Veteran also submitted a copy of a divorce decree from Mexico, with a supporting Vice Consul statement, a partial but incomplete translation of the divorce decree, and a statement from an attorney certifying the translation.  In November 2009, the AOJ indicated that the Veteran was still required to submit a divorce decree or death certificate regarding both of his spouse's prior marriages.  

In December 2009, the Veteran submitted a statement to the AOJ indicating that he had submitted the New York State records, and the Mexican divorce decree, and copies of these documents.  However, he indicated that he was unable to obtain a copy of the death certificate for J.W.  In April 2010, the Veteran submitted to his congressional representative duplicates of his September 2004 claim, the September 2004 and March 2005 notice letters from the AOJ.  The Veteran also submitted a duplicate of the documents submitted in April 2005, including only the certificate of marriage from the State of New York.  In his letter, the Veteran indicated that he had enclosed all the documents previously submitted to the AOJ.  In April 2010, the Veteran again submitted another set of documents through his congressional representative, showing that he had failed to provide evidence regarding the termination of his spouse's marriage to J.W.

In May 2010, the AOJ again requested proof of the dissolution of the Veteran's spouse's marriage to J.W., i.e. a death certificate, and indicated that, without this document, dependency would continue to be denied.  In June 2010, the Veteran submitted through his congressional representative a copy of the November 1993 death certificate for J.W.  

In August 2010, the AOJ sent the Veteran a notification of the decision to award the Veteran dependency of his spouse, effective May 1, 2009.  In August 2010, the Veteran submitted a NOD with that decision, indicating that the original claim of a status of dependents was provided in September 2004.  In September and October 2010, the AOJ obtained the complete translation of the Veteran's spouse's November 1965 Mexican divorce decree from the Veteran's representative.  

In July 2009, the Veteran submitted his VA Form 9.  At that time, the Veteran, for the first time, asserted that "on or about September 27, 2004," he had submitted both the copies of his marriage certificate, as well as copies of the Mexican divorce certificate showing the end of the Veteran's spouse's marriage to G.K., and the death certificate of J.W., the "only original my wife had."  The Veteran indicated his belief that documents had been lost based on the March 2005 notice letter (which clearly requested further documentation of the termination of his spouse's prior marriages via a death certificate or divorce decree).  He also indicated that he did not hear anything further from the AOJ and that documents had been lost by the AOJ.  

Then, at the time of his August 2011 Board hearing, the Veteran reiterated that he never received notice of the denial of dependency of his spouse.  See the hearing transcript pg. 21.  He also indicated that the AOJ had lost the two pages which were missing from the translation of his spouse's November 1965 divorce decree.  Id. pg. 22.  The Veteran's spouse also indicated that she had sent in the original death certificate in September 2004, that it was the only original that she had, and accused the AOJ of losing the original death certificate.  Id. pges. 22-26, 28-34.  She indicated that she had to return to the State of New York to obtain a copy of her death certificate.  Id. pges. 27-28.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Regarding additional compensation for dependents, the effective date will be the latest of the following:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (implementing U.S.C.A. §§ 5110(f)(n)).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date the notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or her duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  If the Veteran's application or claim is incomplete, VA shall notify him of the information necessary to compete it.  38 U.S.C.A. § 5102(b); 38 C.F.R. § 3.109(a)(1).  No benefit may be paid or furnished by reason of the application or claim if such information is not received within 1 year from the date notice is sent.  38 U.S.C.A. § 5102(c); 38 C.F.R. 
§ 3.109(a)(1).

In this regard, the Veteran was provided notice in September 2004, and March and May 2005 of the fact that the AOJ had not received sufficient evidence regarding his claim for dependency of his spouse, requesting additional documentation of the dissolution of the Veteran's spouse's prior marriages, and indicating that, if no further evidence was received by September 27, 2005, the Veteran would be required to submit a new claim.  Again, there is a presumption regarding agency actions, such that the Veteran is presumed to have received the May 2005 notice letter, absent convincing evidence to the contrary.  Saylock v. Derwinski, 3 Vet. App. at 395.  The Veteran simply never responded to the May 2005 letter.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran did not appeal the May 2005 decision denying his claim for additional compensation for his spouse, and assigning no effective date for the payment of such compensation, nor did he submit evidence which left this issue open.  This decision thus became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Overcoming its finality would require a request for revision based on clear and unmistakable error (CUE) or a request to reopen based on new and material evidence.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("a decision...  is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised"); 38 U.S.C. § 5108 ("if new and material evidence is presented or secured with respect to a claim which has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim").

The Veteran has not submitted a claim for clear and unmistakable error regarding the May 2005 decision.  The Veteran submitted a new claim for dependent spouse in April 2009.  The AOJ again requested that the Veteran supply further documentation of the dissolution of the Veteran's spouse's prior marriages in November 2009, and May 2010.  The Veteran submitted a copy of his spouse's November 1965 divorce decree, with a partial translation in April 2009.  The AOJ obtained a complete copy of the translation of the Veteran's spouse's November 1965 Mexican divorce decree in September 2010.  The Veteran submitted a copy of the death certificate in June 2010, and a second copy in July 2011.  

The Board, however, notes that the Veteran and his spouse have asserted that at the time of the submission of his July 2011 VA Form 9 and the August 2011 Board hearing, that they had submitted the requested documentation at the time of the May 2005 decision, and that the AOJ simply lost these documents.  In this regard, the Veteran has asserted first that VA loses documents as a general practice, but has not provided any evidence to support this contention.  See the hearing transcript pg. 22.  In this regard, the Board again notes that there is a presumption of regularity regarding agency actions, such that files submitted by the Veteran will be presumed to have been associated with the claims file, absent sufficient evidence to the contrary.  Saylock v. Derwinski, 3 Vet. App. at 395.  Therefore, documents received by the AOJ are presumed to have been associated with the claims folder, unless the Veteran can produce evidence to the contrary.  

The Veteran has not produced such evidence.  In fact, the Board concludes that the assertions by the Veteran and his spouse are simply not credible, even without application of the presumption of regularity.  The Veteran has asserted that the fact that the AOJ requested the complete translation of his spouse's November 1965 divorce decree reveals that these documents were lost.  A review of these documents shows that the Veteran submitted copies of the November 1965 divorce decree two times, in April 2009, and in December 2009.  Both times, the translations associated with the divorce decree did not contain a complete copy.  It may be possible, if unlikely, for a number of pages to be misplaced from a document which was submitted to the AOJ.  However, for the exact same pages to be lost twice in a row, is simply to highly improbable to be credited.

Furthermore, a review of the Veteran's statements indicates that he previously indicated that he first submitted the November 1993 death certificate in June 2010, and that the first submission of the divorce decree in April 2009.  In this regard, the Veteran's April 2005 letter, the Veteran specifically listed only a copy of the New York "Affidavit, License and Certificate of Marriage," and that this was sufficient proof of the Veteran and his spouse's marriage, as well as of dissolution of the Veteran's spouse's prior marriages.  In December 2009, the Veteran submitted a statement indicating that his spouse no longer possessed a copy of her previous husband's death certificate, but did not indicate that this had already been submitted.  Finally, in June 2010, the Veteran submitted the death certificate, indicating that "attached is the death certificate the VA requested."  Again, the Veteran did not assert that this document had ever been submitted before.  In this case the first assertion of these missing documents occurred at the time of the submission of the Veteran's July 2011 VA Form 9.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this regard, there are multiple bases to find the Veteran and his spouse's statements in this regard not credible.  First, the assertions that the AOJ lost multiple documents submitted over an extended period of time is simply on the face of it implausible.  Second, the Veteran and his spouse's assertions in this regard are have been inconsistent, evasive, and not credible.  The Veteran multiple times listed the evidence submitted in support of his claim to establish his spouse as a dependent.  At no time did he list either the November 1965 divorce decree or the November 1993 death certificate as having been submitted.  In other words, the Veteran had on multiple occasions directly submitted evidence which contradicted he and his spouse's later assertions.  In a word, the Veteran and his spouse have deliberately submitted misleading statements regarding the history of his claim for dependency of his spouse.  

Therefore, the Board concludes that the complete evidence sufficient to establish the Veteran's spouse as a dependent was only obtained in connection with his April 2009 claim.  The Veteran did not supply complete documentation establishing his spouse as a dependent at the time of his September 2004 claim despite the AOJ's requests that he do so, and only submitted such evidence after repeated requests from the AOJ associated with his April 2009 claim.  38 C.F.R. § 3.1(p).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.  

Therefore, the finding that the Veteran's spouse qualifies as a dependent could only be awarded in the month after the claim for dependency was submitted with the additional subsequent necessary evidence, i.e. in this case May 1, 2009.  38 U.S.C.A. §5110(f); 38 C.F.R. §§ 3.204, 3.205, 3.206, 3.401.  The preponderance of the evidence is against the Veteran's claim for an earlier effective date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim for an earlier effective date prior to May 1, 2009, for his spouse is denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension, including as secondary to a service-connected diabetes mellitus, is denied.

An effective date prior to May 1, 2009, for the addition of the Veteran's spouse as a dependent, is denied.   



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


